Per Curiam.
This is a direct application to this Court for a writ of habeas corpus and for release on bail pending review of a judgment of conviction for the crime of forgery. The offense is not bailable as a matter of right, at this stage of the proceedings, within the meaning of Section 32 of Chapter II of the Vermont Constitution. In re Woodmansee, 124 Vt. 219, 220, 202 A.2d 267; In re Comolli, 78 Vt. 337, 343, 63 A. 184. Furthermore, this Court is without authority to entertain the application on the facts alleged in the petition. In re Ovitt, 126 Vt. 298, 299, 229 A.2d 243; In re Mason, 126 Vt. 122, 123, 223 A.2d 477.

Petition dismissed.